Name: 2013/98/EU: Commission Implementing Decision of 19Ã February 2013 as regards a Union financial aid towards a coordinated control plan with a view to establish the prevalence of fraudulent practices in the marketing of certain foods (notified under document C(2013) 1035)
 Type: Decision_IMPL
 Subject Matter: foodstuff;  natural and applied sciences;  criminal law;  animal product;  health;  budget;  cooperation policy
 Date Published: 2013-02-21

 21.2.2013 EN Official Journal of the European Union L 48/23 COMMISSION IMPLEMENTING DECISION of 19 February 2013 as regards a Union financial aid towards a coordinated control plan with a view to establish the prevalence of fraudulent practices in the marketing of certain foods (notified under document C(2013) 1035) (2013/98/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 66 thereof, Whereas: (1) Following controls being carried out since December 2012 in a number of Member States, the Commission was informed of fraudulent practices in certain foods. It was therefore necessary for the Commission to recommend to the Member States, by means of Commission Recommendation 2013/99/EU (2), a coordinated control plan with a view to establish the prevalence of these fraudulent practices in the marketing of such foods. The coordinated control plan should be carried out for a period of one month starting from the date of the adoption of the Commission Recommendation, or at the latest by 1 March 2013. (2) In order to facilitate smooth and fast application of this plan, the Union should financially support the Member States which carry out this plan at the most appropriate level. Taking into account the exceptional character of the situation, the urgent need to reassure consumers, to prevent disruption of trade in the concerned market and ensure that Union exports are not affected, it is duly justified to fix the rate of eligible costs borne by the Union at 75 %. (3) Based on current information the cost for carrying out DNA tests on foods marketed and/or labelled as containing beef and for detecting phenylbutazone (PBZ) residues in horse meat are estimated at EUR 400 per test or detection. (4) With a Union co-financing rate of 75 %, the maximum Union contribution for carrying out DNA and PBZ tests would be EUR 300 per test. (5) In accordance with Article 84 of the Financial Regulation and Article 94 of the Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (3) (hereinafter referred to as the Rules of Application), the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (6) The measures eligible for Union financial support are defined within the current Commission Implementing Decision. (7) The financial contribution from the Union should be granted subject to the condition that the tests and analyses have been carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (8) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Union should be expressed in euro. In accordance with Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), the conversion rate for expenditure in a currency other than the euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (9) Under Regulation (EC) No 1290/2005, financial contribution to these kind of plans are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation shall apply, HAS ADOPTED THIS DECISION: Article 1 Subject matter The Union shall contribute to the costs incurred by the Member States for the application of the control plan referred to in the Recommendation 2013/99/EU (hereinafter Commission Recommendation), with a total maximum amount of EUR 1 357 500 to be financed from budgetary line 17 04 07 01. Article 2 Eligible costs 1. The Union contribution referred to in the Commission Recommendation shall take the form of a partial reimbursement of 75 % of the costs of the tests performed by the competent authorities to implement the control plan referred to in Article 1 of Commission Recommendation. The Union contribution cannot exceed: (a) EUR 300 per test; (b) the amounts indicated in Annex I. 2. Only the costs indicated in Annex II shall be eligible to the contribution. Article 3 Eligibility rules 1. The Union contribution referred to in Article 1 is subject to the following conditions: (a) the tests have been performed in accordance with the terms of the Commission Recommendation during the period referred to in Section II of the Annex thereto; (b) the Member States have provided the Commission with the report referred to in Section III of the Annex to Commission Recommendation and within the deadline set out in that section; (c) by 31 May 2013, the Member States have provided the Commission, in electronic form, with a financial report according to the format laid out in Annex III. 2. The Commission may reduce the amount of the contribution referred to in Article 1 in cases where the conditions referred to in paragraph 1 are not met, having regard to the nature and gravity of the non-compliance and to the potential financial loss for the Union. Article 4 Currency and conversion rate 1. The expenditure submitted by the Member States for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax and all other taxes. 2. Where the expenditure of a Member State is in a currency other than the euro, the Member State concerned shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 5 This Decision constitutes a financing decision in the meaning of Article 84 of the Financial Regulation. Article 6 This Decision shall be applicable from the date of publication of the Commission Recommendation. Article 7 This Decision is addressed to the Member States. Done at Brussels, 19 February 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 165, 30.4.2004, p. 1. (2) See page 28 of this Official Journal. (3) OJ L 362, 31.12.2012, p. 1. (4) OJ L 209, 11.8.2005, p. 1. ANNEX I Maximum amount of the EU contribution referred to in Article 2(1) (EUR) Member State Maximum EU contribution DNA test Maximum EU contribution PBZ test TOTAL EU contribution Belgium 30 000 100 500 130 500 Bulgaria 30 000 46 500 76 500 Czech Republic 30 000 1 500 31 500 Denmark 15 000 1 500 16 500 Germany 45 000 15 000 60 000 Estonia 3 000 1 500 4 500 Ireland 15 000 10 500 25 500 Greece 30 000 15 000 45 000 Spain 45 000 34 500 79 500 France 45 000 78 000 123 000 Italy 45 000 183 000 228 000 Cyprus 3 000 1 500 4 500 Latvia 15 000 1 500 16 500 Lithuania 15 000 1 500 16 500 Luxembourg 3 000 1 500 4 500 Hungary 30 000 1 500 31 500 Malta 3 000 1 500 4 500 Netherlands 30 000 30 000 60 000 Austria 30 000 1 500 31 500 Poland 45 000 75 000 120 000 Portugal 30 000 1 500 31 500 Romania 30 000 51 000 81 000 Slovenia 3 000 1 500 4 500 Slovakia 15 000 1 500 16 500 Finland 15 000 1 500 16 500 Sweden 30 000 6 000 36 000 United Kingdom 45 000 16 500 61 500 TOTAL 675 000 682 500 1 357 500 ANNEX II Eligible expenditure as referred to in Article 2(2) The expenditure eligible for a financial contribution by the Union for carrying out the tests mentioned in this Implementing Decision shall be limited to the costs incurred by the Member States for: (a) the purchase of test kits, reagents and all consumables identifiable and especially used for carrying out the tests; (b) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tests in the premises of the laboratory; the costs are limited to actual salaries plus social security charges and other statutory costs included in the remuneration; (c) costs for sending samples to the laboratory carrying out the analysis/tests; and (d) overheads equal to 7 % of the sum of the costs referred to in (a), (b) and (c). ANNEX III Financial report as referred to in Article 3(1)(c) DNA Specify staff category Hours Cost/hour Staff cost (1) (2) (3) Subtotal staff (5) Specify: kits/reagents/consumables Quantity/number Unit cost Total cost (6) (7) (8) Subtotal kits reagents/consumables (10) Transport costs to laboratory (11) TOTAL TOTAL INCLUDING OVERHEADS PBZ Specify staff category Hours Cost/hour Staff cost (1) (2) (3) Subtotal staff (5) Specify: reagents/consumables Quantity/number Unit cost Total cost (6) (7) (8) Subtotal reagents/consumables (10) Transport costs to laboratory (11) TOTAL TOTAL INCLUDING OVERHEADS